PER CURIAM.
We find that the trial court did not abuse its discretion and properly evaluated the four factors enumerated in Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972)(holding that four of the factors that courts should assess in determining whether a particular defendant has been deprived of his right to a speedy trial are length of delay, the reason for the delay, the defendant’s assertion of his right, and prejudice to the defendant), to determine whether a constitutional speedy trial violation had occurred.
Accordingly, we affirm.